AMENDMENT NO. 3 AND WAIVER TO PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 3 AND WAIVER TO PURCHASE AGREEMENT is made as of December 11,
2009 (this “Amendment and Waiver”) between GRANT THORNTON LIMITED in its
capacity as interim receiver and receiver and manager of EGC Holdings Ltd. (“EGC
Holdings”) and not in its personal capacity (“Receiver”), and CENTURY CASINOS
EUROPE GMBH (“Purchaser”).
 
WHEREAS, Receiver and Purchaser are parties to a Purchase Agreement made as of
November 6, 2009, as amended by that Amendment No. 1 to Purchase Agreement made
as of November 24, 2009, and as further amended by that Amendment No. 2 and
Waiver to Purchase Agreement made as of November 30, 2009 (together, the
“Purchase Agreement”).
 
WHEREAS, Receiver has requested that Purchaser waive its rights to terminate the
Purchase Agreement pursuant to and in accordance with the provisions of Section
10.2 thereof, and Purchaser has agreed, subject to the terms and conditions
hereof and the limitations contained herein.
 
WHEREAS, Receiver and Purchaser wish to further amend the Purchase Agreement
upon the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements in this Amendment and
Waiver, Receiver and Purchaser agree as follows:
 
1.           Definitions
 
Capitalized terms not defined herein shall have the meanings ascribed to such
terms in the Purchase Agreement.
 
2.           Amendments
 
2.1           The first sentence of Section 3.1 of the Purchase Agreement, prior
to the first and only occurring colon therein, shall be amended to read in full
as follows:
 
“The aggregate purchase price to be paid by Purchaser to Receiver for the Shares
(the “Purchase Price”) shall be (i) Ten Million Six Hundred Fifty Thousand U.S.
Dollars (U.S. $10,650,000) (the “Base Amount”) plus or minus (ii) the Adjustment
Amount (as hereinafter defined), to be paid as follows”.
 
2.2           The penultimate sentence of the first paragraph of Section 10.5 of
the Purchase Agreement shall be deleted in its entirety and the following
inserted in substitution therefor:
 
“If the Plans of Arrangement are approved by the Subsidiaries’ creditors at the
meeting, Receiver shall apply to the Court for (i) an order (the “Final Order”)
that, among other things, confirms the Plans of Arrangement as approved by the
creditors and directs the Receiver to make the payment or payments contemplated
by Section 3.5 of each Plan of Arrangement and to otherwise complete all the
steps and actions contemplated by each Plan of Arrangement, and (ii) an order
(the “Vesting Order”) in substantially the form attached to this Agreement as
Schedule “D”, and shall make all such other filings with other governmental
authorities or the TSX Venture Exchange, if any, as Receiver may be required to
make by any applicable law, rule or regulation or any requirement of the TSX
Venture Exchange binding on Receiver or the Subsidiaries.
 

--------------------------------------------------------------------------------


2.3           The second paragraph of Section 10.5 of the Purchase Agreement
shall be amended by replacing the period at the end of such paragraph with a
semi-colon and adding the following thereafter:
 
“provided, further, however, that Receiver shall, subject to Purchaser
reasonably cooperating with Receiver in connection with same, implement or cause
the implementation of the following transactions (together, the “Restructuring
Transactions”) after Receiver has obtained the Final Order and prior to the
Closing Date:
 
 
(a)
with respect to Silver Dollar, in the following chronological order:

 
 
(i)
the formation of a new wholly-owned subsidiary of Silver Dollar (“Silver Dollar
Sub”);

 
 
(ii)
the sale by EGC Holdings to Silver Dollar Sub of all the Intercompany
Indebtedness that Silver Dollar owes to EGC Holdings immediately prior to such
sale and, concurrently therewith, the issuance by Silver Dollar Sub, as maker,
of a demand promissory note (the “Silver Dollar Sub Note”) to EGC Holdings, as
holder, in an amount equal to the estimated fair market value, as determined by
Receiver and Purchaser, each acting reasonably, of such Intercompany
Indebtedness sold; and

 
 
(iii)
the winding-up of Silver Dollar Sub and, prior to such winding-up being
completed, the assumption by Silver Dollar of the Intercompany Indebtedness owed
by Silver Dollar Sub to EGC Holdings evidenced by the Silver Dollar Sub Note
and, immediately thereafter, the distribution to Silver Dollar of the
Intercompany Indebtedness owed by Silver Dollar to Silver Dollar Sub.

 
 
(b)
with respect to EGC Properties, in the following chronological order:

 
 
(i)
the formation of a new wholly-owned subsidiary of EGC Properties (“EGC
Properties Sub” and, together with Silver Dollar Sub, the “New Subsidiaries”);

 
 
(ii)
the sale by EGC Holdings to EGC Properties Sub of all the Intercompany
Indebtedness that EGC Properties owes to EGC Holdings immediately prior to such
sale and, concurrently therewith, the issuance by EGC Properties Sub, as maker,
of a demand promissory note (the “EGC Properties Sub Note”) to EGC Holdings, as
holder, in an amount equal to the estimated fair market value, as determined by
Receiver and Purchaser, each acting reasonably, of such Intercompany
Indebtedness sold; and

 
 
(iii)
the winding-up of EGC Properties Sub and, prior to such winding-up being
completed, the assumption by EGC Properties of the Intercompany Indebtedness
owed by EGC Properties Sub to EGC Holdings evidenced by the EGC Properties Sub
Note and, immediately thereafter, the distribution to EGC Properties of the
Intercompany Indebtedness owed by EGC Properties to EGC Properties Sub.

 
 

--------------------------------------------------------------------------------


If the Intercompany Indebtedness with respect to either of EGC Properties or
Silver Dollar, as determined by Canada Revenue Agency, the Receiver and as
agreed to by the Purchaser or as determined by the Purchaser  acting reasonably,
is not as set out in the Restructuring Transactions documents (the "Redetermined
Indebtedness"), then the Receiver and the Purchaser agree that (i) the
Intercompany Indebtedness shall be increased or decreased so as to equal the
Redetermined Indebtedness and Intercompany Indebtedness shall, for all purposes,
be deemed to have been such amount as at the time of the sale contemplated in
clause (a)(ii) or clause (b)(ii) above, as the case may be, and (ii) they shall
take all such action as may be necessary to give effect to such adjustment of
the Intercompany Indebtedness nunc pro tunc.
 
Receiver agrees, on behalf of each Subsidiary, to make the election contemplated
by subsection 80.01(4) of the Income Tax Act (Canada) when required by such Act,
in respect of any Intercompany Indebtedness that is extinguished on completion
of the winding-up of Silver Dollar Sub and EGC Properties Sub contemplated by
clauses (a)(iii) and (b)(iii) above.”
 
2.4           Section 12.1 of the Purchase Agreement shall be amended by
deleting “and” at the end of Section 12.1(d), replacing the period at the end of
Section 12.1(e) with a semi-colon followed by “and”, and adding the following
after Section 12.1(e):
 
 
“(f)
Purchaser’s receipt of copies of documents in form and substance reasonably
acceptable to Purchaser evidencing the completion of all steps for
implementation of the Restructuring Transactions that are necessary or desirable
to be completed on or before Closing (as determined by Purchaser acting
reasonably).”

 
2.5           The forms of the proposed Plans of Arrangement attached to the
Purchase Agreement as “Schedule C” thereto shall be removed therefrom and
replaced with the proposed Plans of Arrangement attached to this Amendment and
Waiver as “Schedule C”.
 
3.           Waiver
 
Purchaser hereby irrevocably waives each and all of its rights under Section
10.2 of the Purchase Agreement to terminate the Purchase Agreement.
 
4.           Effectiveness of Purchase Agreement
 
The Purchase Agreement as amended hereby, and subject to the waiver contained
herein, shall continue in full force and effect.
 
5.           Counterparts
 
This Amendment and Waiver may be executed in any number of counterparts, each of
which will be deemed an original and all of which together constitute one and
the same instrument.  Executed copies of this Amendment and Waiver may be
delivered by facsimile transmission or other electronic means and it is not
necessary to confirm execution by delivery of originally executed documents.

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the parties have executed this Amendment and Waiver effective
as of the day and year first above written notwithstanding the date of
execution.


 
GRANT THORNTON LIMITED in its capacity as interim receiver and receiver and
manager of EGC Holdings Ltd., and not in its personal capacity
 
CENTURY CASINOS EUROPE GMBH
Per:
/s/ Mark Wentzell   
Per:
/s/Larry Hannappel  
Authorized Signatory
   
Authorized Signatory
  Mark Wentzell CA, CIRP     Larry Hannappel  
Name
   
Name
  Senior Vice President     Authorized Signatory  
Title
   
Title
  11 December 2009     11 December 2009  
Date of Execution
   
Date of Execution


 
 

--------------------------------------------------------------------------------

 

The undersigned, as solicitors for Grant Thornton Limited in its capacity as
interim receiver and receiver and manager of EGC Holdings Ltd., and not in its
personal capacity, (i) acknowledges the terms of the foregoing Amendment and
Waiver, and (ii) confirms that it is not released from its obligations under
Sections 3 and 6 of the Purchase Agreement relating to the Deposit and the
Section 3.1(b) Amount.
 
 


FASKEN MARTINEAU DUMOULIN LLP
 


 
Per:
/s/ Kibben Jackson  
Authorized Signatory
  Kibben Jackson  
Name
  Partner  
Title
  11 December 2009   
Date of Execution



 
 
 
 

--------------------------------------------------------------------------------

 

Fortress agrees that subject to satisfaction (or express written waiver by
Fortress) of each of the following conditions, Fortress shall execute the
Fortress Release and deliver the Fortress Release to Purchaser at the Closing:
(i)  the Vesting Order obtained by the Receiver includes a provision that the
release of any claims of Fortress against the Subsidiaries and the liens of
Fortress in the Assets and the Shares is without prejudice to and does not in
any way adversely affect the claims of Fortress against, and the liens of
Fortress in the assets of, any of the other Evergreen subsidiaries, and (ii)
Fortress receives from the Receiver, acting on behalf of such other Evergreen
subsidiaries, reaffirmations of the obligations of such other Evergreen
subsidiaries to Fortress which reaffirmations are in form acceptable to Fortress
and are executed and delivered pursuant to such court authorization as Fortress,
the Receiver or its counsel may deem necessary.
 


 
FORTRESS CREDIT CORP., as Agent for Fortress Credit Opportunities I LP and
Fortress Credit Funding II LP
 
 
 
By:
/s/ Constantine Dakolias   Name: Constantine Dakolias  
 
Title:  President   Date of Execution: 11 December 2009   
 

 